UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1778


SAKIMA IBAN SALIH EL BEY, a/k/a      Francis    Marion   Savall,
a/k/a Iban Salih El Bey Sakim,

                Plaintiff - Appellant,

          v.

LIEUTENANT DAVIS; JOE SHAW, Mayor, City of Lancaster;
HARLEAN   HOWARD, Chief  of   Police,  Lancaster Police
Department; NIKKI HALEY, Governor, State of SC; OFFICER
FIREBAUGH,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.       Solomon Blatt, Jr., Senior
District Judge. (0:11-cv-01026-SB)


Submitted:   October 13, 2011             Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sakima Iban Salih El Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sakima Iban Salih El Bey appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint without

prejudice.         The     district           court    referred      this       case   to    a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006 & Supp. 2011).              The magistrate judge recommended that the

complaint be dismissed and advised El Bey that failure to timely

file    specific    objections          to     this    recommendation        could      waive

appellate       review    of     a    district        court    order      based    upon     the

recommendation.

            The     timely           filing     of     specific      objections        to     a

magistrate       judge’s       recommendation           is     necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties     have       been       warned        of     the     consequences          of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               El Bey

has waived appellate review by failing to file objections after

receiving proper notice.               Accordingly, we affirm the judgment of

the district court.

            We dispense with oral argument because the facts and

legal    contentions       are       adequately       presented      in    the     materials

before    the    court     and       argument       would     not   aid   the     decisional

process.

                                                                                    AFFIRMED

                                                2